Lumpkin, J.
1. Where suit was brought on an open account for an indebtedness, and on the trial it appeared that there was a written contract between the parties, which was introduced, and the evidence for the-plaintiff was to the effect that there had been complete performance by it of its part of the contract and nothing remained to be done but for the defendant to make payment, it was error to grant a nonsuit. Hancock v. Ross, 18 Ga. 304; Tumlin v. Bass Furnace Co., 93 Ga. 594; Burch v. Harrell, Id. 719; Johnson v. Quin, 52 Ga. 485; Schmidt v. Wambacker, 62 Ga. 321.
2. The case of Blue v. Ford, 12 Ga. 45, has been distinguished from rulings-of the character here made, on the ground that the plaintiff had not fully completed his contract. Tumlin v. Bass Furnace Co., 93 Ga. 598.

Judgment reversed.

All the Justices concur, except Atkinson, J., who did not preside.
Clifford Walker, for plaintiff.